Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before March 2, 1961, with notice of argument for March 14, 1961, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before March 8, 1961. Motion to dispense with printing granted insofar as to permit the appeal to be heard on the original record, without printing the sainé, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon *485the attorney for respondent and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court on or before March 2, 1961, with notice of argument for March 14, 1961, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.